Exhibit 13 TEXAS INSTRUMENTS 2n PAGE 2 For Years Ended December 31, Consolidated statements of income 2009 2008 2007 [Millions of dollars, except share and per-share amounts] Revenue $ 10,427 $ 12,501 $ 13,835 Cost of revenue 5,428 6,256 6,466 Gross profit 4,999 6,245 7,369 Research and development 1,476 1,940 2,140 Selling, general and administrative 1,320 1,614 1,680 Restructuring expense 212 254 52 Operating profit 1,991 2,437 3,497 Other income (expense) net 26 44 195 Income from continuing operations before income taxes 2,017 2,481 3,692 Provision for income taxes 547 561 1,051 Income from continuing operations 1,470 1,920 2,641 Income from discontinued operations, net of income taxes — — 16 Net income $ 1,470 $ 1,920 $ 2,657 Basic earnings per common share: Income from continuing operations $ 1.16 $ 1.46 $ 1.86 Net income $ 1.16 $ 1.46 $ 1.87 Diluted earnings per common share: Income from continuing operations $ 1.15 $ 1.44 $ 1.82 Net income $ 1.15 $ 1.44 $ 1.83 Average shares outstanding (millions): Basic 1,260 1,308 1,417 Diluted 1,269 1,321 1,444 Cash dividends declared per share of common stock $ 0.45 $ 0.41 $ 0.30 See accompanying notes. TEXAS INSTRUMENTS 2009 ANNUAL REPORT n PAGE 3 For Years Ended December 31, Consolidated statements of comprehensive income 2009 2008 2007 [Millions of dollars] Income from continuing operations $ 1,470 $ 1,920 $ 2,641 Other comprehensive income (loss): Available-for-sale investments: Unrealized gains (losses), net of tax benefit (expense) of ($9), $20 and ($3) 17 (38 ) 8 Reclassification of recognized transactions, net of tax benefit (expense) of ($3), $0 and $0 6 — (1 ) Net actuarial loss of defined benefit plans: Annual adjustment, net of tax benefit (expense) of ($38), $282 and ($19) 91 (476 ) 5 Reclassification of recognized transactions, net of tax benefit (expense) of ($27), ($17) and ($12) 62 32 28 Prior service cost of defined benefit plans: Annual adjustment, net of tax benefit (expense) of $1, $1 and $2 (1 ) 14 (2 ) Reclassification of recognized transactions, net of tax benefit (expense) of $3, ($1) and $1 (6 ) 2 1 Total 169 (466 ) 39 Total comprehensive income from continuing operations 1,639 1,454 2,680 Income from discontinued operations, net of income taxes — — 16 Total comprehensive income $ 1,639 $ 1,454 $ 2,696 See accompanying notes. TEXAS INSTRUMENTS 2009 ANNUAL REPORT n PAGE 4 December 31, Consolidated balance sheets 2009 2008 [Millions of dollars, except share amounts] Assets Current assets: Cash and cash equivalents $ 1,182 $ 1,046 Short-term investments 1,743 1,494 Accounts receivable, net of allowances 1,277 913 Inventories 1,202 1,375 Deferred income taxes 546 695 Prepaid expenses and other current assets 164 267 Total current assets 6,114 5,790 Property, plant and equipment at cost 6,705 7,321 Less accumulated depreciation (3,547 ) (4,017 ) Property, plant and equipment, net 3,158 3,304 Long-term investments 637 653 Goodwill 926 840 Acquisition-related intangibles 124 91 Deferred income taxes 926 990 Capitalized software licenses, net 119 182 Overfunded retirement plans 64 17 Other assets 51 56 Total assets $ 12,119 $ 11,923 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ 503 $ 324 Accrued expenses and other liabilities 841 1,034 Income taxes payable 128 40 Accrued profit sharing and retirement 115 134 Total current liabilities 1,587 1,532 Underfunded retirement plans 425 640 Deferred income taxes 67 59 Deferred credits and other liabilities 318 366 Total liabilities 2,397 2,597 Stockholders’ equity: Preferred stock, $25 par value. Authorized – 10,000,000 shares. Participating cumulative preferred. None issued. — — Common stock, $1 par value. Authorized – 2,400,000,000 shares. Shares issued: 2009 – 1,739,811,721; 2008 – 1,739,718,073 1,740 1,740 Paid-in capital 1,086 1,022 Retained earnings 22,066 21,168 Less treasury common stock at cost. Shares: 2009 – 499,693,704; 2008 – 461,822,215 (14,549 ) (13,814 ) Accumulated other comprehensive income (loss), net of taxes (621 ) (790 ) Total stockholders’ equity 9,722 9,326 Total liabilities and stockholders’ equity $ 12,119 $ 11,923 See accompanying notes. TEXAS INSTRUMENTS 2009 ANNUAL REPORT n PAGE 5 For Years Ended December 31, Consolidated statements of cash flows 2009 2008 2007 [Millions of dollars] Cash flows from operating activities: Net income $ 1,470 $ 1,920 $ 2,657 Adjustments to net income: Income from discontinued operations — — (16 ) Depreciation 877 1,022 1,022 Stock-based compensation 186 213 280 Amortization of acquisition-related intangibles 48 37 48 Gains on sales of assets — — (39 ) Deferred income taxes 146 (182 ) 34 Increase (decrease) from changes in: Accounts receivable (364 ) 865 40 Inventories 177 43 11 Prepaid expenses and other current assets 35 (125 ) 13 Accounts payable and accrued expenses (17 ) (382 ) 77 Income taxes payable 73 38 304 Accrued profit sharing and retirement (16 ) (84 ) 33 Other 28 (35 ) (57 ) Net cash provided by operating activities 2,643 3,330 4,407 Cash flows from investing activities: Additions to property, plant and equipment (753 ) (763 ) (686 ) Proceeds from sales of assets — — 61 Purchases of short-term investments (2,273 ) (1,746 ) (5,035 ) Sales and maturities of short-term investments 2,030 1,300 5,981 Purchases of long-term investments (9 ) (9 ) (30 ) Redemptions and sales of long-term investments 64 55 11 Acquisitions, net of cash acquired (155 ) (19 ) (87 ) Net cash (used in) provided by investing activities (1,096 ) (1,182 ) 215 Cash flows from financing activities: Payments on long-term debt — — (43 ) Dividends paid (567 ) (537 ) (425 ) Sales and other common stock transactions 109 210 761 Excess tax benefit from stock option exercises 1 19 116 Stock repurchases (954 ) (2,122 ) (4,886 ) Net cash used in financing activities (1,411 ) (2,430 ) (4,477 ) Net increase (decrease) in cash and cash equivalents 136 (282 ) 145 Cash and cash equivalents at beginning of year 1,046 1,328 1,183 Cash and cash equivalents at end of year $ 1,182 $ 1,046 $ 1,328 See accompanying notes. TEXAS INSTRUMENTS 2009 ANNUAL REPORT n PAGE 6 Consolidated statements of stockholders’ equity Common Stock Paid-in Capital Retained Earnings Treasury Common Stock Accumulated Other Comprehensive Income (Loss) [Millions of dollars, except per-share amounts] Balance, December 31, 2006 $ 1,739 $ 885 $ 17,529 $ (8,430 ) $ (363 ) 2007 Net income — — 2,657 — — Dividends declared on common stock ($.30 per share) — — (425 ) — — Common stock issued on exercise of stock options 1 (437 ) — 1,191 — Stock repurchases — — — (4,921 ) — Stock-based compensation transactions — 280 — — — Tax impact from exercise of options — 204 — — — Other comprehensive income (loss), net of tax — 39 Adjustment for uncertain tax positions — — 29 — — Other — (1 ) (2 ) — — Balance, December 31, 2007 1,740 931 19,788 (12,160 ) (324 ) 2008 Net income — — 1,920 — — Dividends declared on common stock ($.41 per share) — — (537 ) — — Common stock issued on exercise of stock options — (153 ) — 360 — Stock repurchases — — — (2,014 ) — Stock-based compensation transactions — 213 — — — Tax impact from exercise of options — 31 — — — Other comprehensive income (loss), net of tax — (466 ) Other — — (3 ) — — Balance, December 31, 2008 1,740 1,022 21,168 (13,814 ) (790 ) 2009 Net income — — 1,470 — — Dividends declared on common stock ($.45 per share) — — (567 ) — — Common stock issued on exercise of stock options — (120 ) — 226 — Stock repurchases — — — (961 ) — Stock-based compensation transactions — 186 — — — Tax impact from exercise of options — (2 ) — — — Other comprehensive income (loss), net of tax — 169 Other — — (5 ) — — Balance, December 31, 2009 $ 1,740 $ 1,086 $ 22,066 $ (14,549 ) $ (621 ) See accompanying notes. TEXAS INSTRUMENTS 2009 ANNUAL REPORT n PAGE 7 Notes to financial statements 1.
